Citation Nr: 0834210	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  03-19 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for heart disease 
(including atherosclerotic heart disease, coronary artery 
disease, and hypertension).

2.  Entitlement to service connection for residuals of 
rheumatic fever.

3.  Entitlement to service connection for a vision disorder, 
including photophobia, claimed as due to radiation exposure 
in the areas of Hiroshima and Nagasaki.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to December 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  
Specifically, the veteran appeals a June 2002 RO rating 
decision that denied entitlement to service connection for 
rheumatic fever and heart disease, and an October 2004 RO 
rating decision that denied entitlement to service connection 
for a vision disorder, to include sensitivity to sunlight. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Heart disease (including atherosclerotic heart disease, 
coronary artery disease, and hypertension) is first shown by 
competent medical evidence many years after service, and 
there is no competent medical evidence to show that it is 
related to any incident of service.

2.  There is no competent medical evidence to show that that 
the veteran has current residuals of rheumatic fever.

3.  There is no competent medical evidence to show that the 
veteran has a current vision disorder that began during 
service or is related to any incident of service.






CONCLUSIONS OF LAW

1.  Heart disease (including atherosclerotic heart disease, 
coronary artery disease, and hypertension) was not incurred 
in or aggravated by active service, nor may it be presumed to 
have been incurred or aggravated therein.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309(a) (2007).

2.  Residuals of rheumatic fever were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

3.  A vision disorder, including photophobia, was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred or aggravated therein.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.309(d), 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini, effective May 30, 2008).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application. 

A VCAA letter dated in August 2004 explained the evidence 
necessary to substantiate a claim for entitlement to service 
connection for a vision disorder manifested by light 
sensitivity to include as related to radiation exposure.  A 
January 2007 VCAA letter explained the evidence necessary to 
substantiate the claims for entitlement to service connection 
for heart disease and residuals of rheumatic fever.  These 
letters also informed the veteran of his and VA's respective 
duties for obtaining evidence.  In addition, in letters dated 
in October 2006 and January 2007, VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  Because the Board has herein denied the 
claims on appeal, the rating and effective date aspects of 
these claims are moot.  Accordingly, any deficiency with 
respect to notice addressing disability ratings or assignment 
of effective dates constitutes no more than harmless, non-
prejudicial error.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the required VCAA notice was not 
completed until after initial adjudication of the claims.  
Although VCAA notice was not completed prior to the initial 
adjudication, the claims have been readjudicated thereafter.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to assist

Particularly in cases where, as here, a veteran's service 
medical records have been lost or destroyed, VA has a 
heightened duty to assist the veteran in development of his 
claim, to include identifying for the veteran the types of 
alternate or collateral sources of evidence that may assist 
in substantiating his claim, such as statements from service 
medical personnel and "buddy" certificates or affidavits.  
See Dixon v. Derwinski, 3 Vet. App. 261 (1992).  Further, the 
United States Court of Appeals for Veterans Claims (Court, 
CAVC) has held that in cases where records once in the hands 
of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  This increases the 
VA's obligation to evaluate and discuss in its decision all 
of the evidence that may be favorable to the veteran.  Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).

With regard to the duty to assist, the claims file contains a 
November 1946 service discharge examination, and reports of 
private and VA post-service treatment.  Additionally, the 
claims file contains a June 1946 morning report 
substantiating the veteran's World War II service in Japan, a 
photograph of eye cream the veteran has indicated that he 
received for eye problems while stationed in Japan, and the 
veteran's statements in support of his claims.  The Board has 
reviewed such statements and concludes that he has not 
identified further relevant available evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding available relevant evidence 
with respect to the veteran's claims.

The RO has made exhaustive efforts to obtain the veteran's 
service medical records.  The only service medical record 
that has been obtained and associated with the claims file is 
a November 1946 service separation examination, associated 
with the claims file in March 1985.  An attempt to obtain 
additional service medical records is documented in August 
2000.  The service department's response was that the records 
were fire-related (likely destroyed in a fire) and that there 
were no service medical records or records from of the Office 
of the Surgeon General (SGO's).  Further attempts to obtain 
service treatment records or SGO records from the service 
department were made by the RO in May 2007, August 2007, and 
October 2007.  In October 2007, the RO informed the veteran 
that all efforts to obtain such records from the service 
department had been exhausted, and that further efforts would 
be futile.  In consideration of the above, the Board finds 
that additional service medical records or alternative 
sources of information regarding in-service treatment are not 
available and that additional attempts to obtain them would 
be futile.  Accordingly, further efforts to obtain the 
veteran's service medical records are not warranted.  See 38 
U.S.C.A. § 5103A(b)(3). 

The provisions of 38 U.S.C.A. § 5103A mandate a nexus opinion 
when there are pertinent abnormal clinical or laboratory 
findings recorded during or proximate to service (i.e., a 
pertinent abnormal finding that is attributed to or at least 
suggestive of the disability at issue sometime short of the 
amount of time that has elapsed between service and the 
initial diagnosis in this case) and competent post-service 
evidence of the claimed disability.  Here, while there is 
medical evidence of a current diagnosis of hypertension, 
atherosclerotic heart disease, and coronary artery disease, 
there is no suggestion of a symptom, clinical finding, or 
laboratory finding attributable to these conditions either 
during service or more than 30 years (for hypertension) to 50 
years (for eye discomfort, atherosclerotic heart disease, or 
coronary artery disease) thereafter.  With respect to the 
eyes, while there is evidence of treatment in June 2003, no 
current eye disorder was diagnosed or related to service by 
competent medical evidence.  Without such evidence, the Board 
must conclude that no additional development is required 
based on the facts of this case, to include a medical 
examination and/or opinion where the examiner would be asked 
whether there is a causal link between a current diagnosis or 
claimed condition and a record that is devoid of an 
indication of a causal link with service or a suggestion of 
the claimed disabilities until 30 years or more thereafter.  
See § 3 of the VCAA (codified as amended at 38 U.S.C. § 
5103A(d)); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the claims file that there are additional 
available relevant records that have not yet been obtained.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
Certain chronic disabilities, to include arteriosclerotic 
heart disease and hypertension, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40 (1996).

First, there are specific diseases which may be presumptively 
service-connected if manifest in a radiation-exposed veteran. 
A "radiation-exposed" veteran is one who participated in a 
radiation-risk activity.  A "radiation-risk activity" 
includes onsite participation in a test involving the 
atmospheric detonation of a nuclear device or participation 
in the occupation of Hiroshima or Nagasaki between August 6, 
1945 and July 1, 1946.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).

In applying this statutory presumption, there is no 
requirement for documenting the level of radiation exposure.  
The presumptively service-connected diseases specific to 
radiation-exposed veterans are the following: leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, cancer of the urinary tract, bronchio-
alveolar carcinoma, cancer of the bone, cancer of the brain, 
cancer of the colon, cancer of the lung, and cancer of the 
ovary.  38 C.F.R. § 3.309(d)(2).

The second avenue of recovery is found under 38 C.F.R. § 
3.311(b)(2).  This provision provides that certain listed 
"radiogenic" diseases found 5 years or more after service in 
an ionizing-radiation-exposed veteran may be service 
connected if the VA Undersecretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  When it has been 
determined that: (1) a veteran has been exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed; (2) the veteran subsequently 
develops a specified radiogenic disease; and (3) the disease 
first becomes manifest in the period specified, the claim 
will be referred to the VA Under Secretary for Benefits for 
further consideration in accordance with 38 C.F.R. § 
3.311(c).  When such a claim is forwarded for review, the VA 
Undersecretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an advisory 
medical opinion from the VA Undersecretary of Health. 38 
C.F.R. § 3.311(b), (c)(1).  The medical adviser must 
determine whether sound scientific and medical evidence 
supports a conclusion that it is at least as likely as not 
that the disease resulted from in-service radiation exposure 
or whether there is no reasonable possibility that the 
disease resulted from in-service radiation exposure.  38 
C.F.R. § 3.311(c)(1).

Pursuant to 38 C.F.R. § 3.311(b)(2), radiogenic diseases 
include the following: all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia, thyroid cancer, breast 
cancer, lung cancer, bone cancer, liver cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary bladder cancer, salivary gland 
cancer, multiple myeloma, posterior subcapsular cataracts, 
non- malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer.  38 C.F.R. § 
3.311(b)(2).  A disease is also considered a radiogenic 
disease where competent scientific or medical evidence that 
the claimed condition is a radiogenic disease is received.  
See 38 C.F.R. § 3.311(b)(4).

Regarding the third avenue of recovery, the United States 
Court of Appeals for the Federal Circuit has determined that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The United States Court of Appeals for the Federal Circuit 
has held that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of 
service connection for colon disability to be rebutted by 
clear and convincing evidence in the form of absence of post-
war medical records of treatment for colon-related problems 
for period of over 40 years).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

Eyes

The veteran indicates that his eyes became irritated and 
overly sensitive to light during service in Japan, and 
asserts that this claimed eye disorder has continued post-
service and may have been the result of exposure to radiation 
in Japan.  

Received in October 2007 is a color printout of pictures of 
the eye cream the veteran asserts he was given for irritation 
of his eyes during his period of service in Japan.  The 
veteran wrote that this is a picture of the actual medicine 
issued for his eyes in 1946 in Japan.  The box and tube 
appear old, and do not contain any description of the 
medication or the reason for its use.  

A June 3, 1946, morning report from Kagamikahara airfield in 
Naka, Japan indicates that the veteran was assigned for 
temporary duty at that location.  The RO has printed maps 
from Google Maps indicating that Naka, Japan, which the RO 
asserts show that Naka is not within 10 miles of Nagasaki, 
Japan.  The RO provided the Google maps printout in a March 
2007 supplemental statement of the case (SSOC).  However, the 
scale of the map did not print out from the web site.  The 
Board has reviewed the maps online and takes judicial notice 
of the fact that Naka, Japan, is hundreds of miles from 
Nagasaki or Hiroshima.  

At the veteran's November 1946 service discharge examination, 
uncorrected vision in both eyes was measured as 20/20.  In a 
box designated for notation of all significant diseases, 
wounds, or injuries, the examiner wrote "[n]o history of 
malaria or syphilis."  In a box designated for remarks, 
special tests, or other defects is written the word "none."

The evidence does not show that the veteran was within a 
sufficient distance of Hiroshima or Nagasaki during the 
relevant time-frame to be considered for VA benefits purposes 
to have participated in the occupation of Hiroshima or 
Nagasaki, Japan, by United States forces, because he is not 
shown to have been within 10 miles of the city limits of 
Hiroshima or Nagasaki during the period beginning on August 
6, 1945, and ending on July 1, 1946.  As a result, the Board 
is constrained to find that the veteran did not participate 
in a radiation-risk activity, and is therefore not a 
"radiation-exposed veteran.  See 38 C.F.R. § 3.303(d)(3).  
Because the veteran is not a radiation-exposed veteran, the 
presumptive provisions with respect to radiation-exposed 
veterans, as set forth at 38 C.F.R. § 3.303(d), are not for 
application in this case.  Further, because there is no 
competent medical evidence of a radiogenic disease, as 
defined at 38 C.F.R. § 3.311 (Claims based on exposure to 
ionizing radiation), the special development provisions set 
forth therein are not for application in this case.  See 38 
C.F.R. § 3.311(b)(2)-(3).

Although the presumptions and special development provisions 
of 38 C.F.R. §§ 3.309(d) and 3.311 do not apply in this case, 
the veteran may nevertheless establish service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

VA records of treatment in June 2003 indicate that the 
veteran complained of eye problems.  The veteran's wife 
reported that the problem would get worse after weed-eating 
(apparently meaning use of a weed-whacker on the lawn).  The 
veteran offered that he thought his eye problems were related 
to the environment, and specifically to electric power 
plants.  He noted that he saw residue on vegetable plants.  
He reported that everyone in his community had the same 
problem.  He denied other allergy symptoms.  Subsequent 
records of VA treatment do not reflect ongoing complaints of 
eye problems.  The review of systems in September 2005, 
January 2007, and October 2007 was negative with respect to 
the eyes.  

The Board acknowledges the veteran's contention that he has a 
current eye disability that is related eye irritation during 
service and/or to exposure to radiation in Japan in 1946.  
However, the veteran, as a lay person, is not competent to 
offer opinions on medical diagnosis or causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  As a result, his assertions 
of medical causation in this regard carry essentially no 
probative weight, regardless of any finding of credibility as 
to experiencing eye symptoms in service. 

There is no competent medical evidence that the veteran has a 
currently diagnosed disorder of the eyes, notwithstanding his 
complaints of eye irritation documented in VA records of 
treatment in June 2003.  Nor is there a competent medical 
opinion of a nexus between the veteran's eye complaints in 
June 2003 and his period of active service.  The veteran has 
written that he experienced irritation of the eyes during 
service, and that he was prescribed a topical ointment as a 
result, and the Board finds this contention to be credible.   
However, the lack of any indication of treatment or 
complaints of any eye problems from the date of discharge 
from service until June of 2003, a period of over 50 years, 
is significant evidence against his claim.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (2006) (the Board may weigh the lack 
of contemporaneous medical records against a veteran's lay 
evidence, but that the lack of such records does not render 
lay evidence not credible); Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (holding presumption of service connection 
for colon disability to be rebutted by clear and convincing 
evidence in the form of absence of post-war medical records 
of treatment for colon-related problems for period of over 40 
years).  Additionally, the lack of a diagnosis in the medical 
evidence of record, and repeated negative review of symptoms 
and lack of complaints with respect to the eyes for the 
period after June 2003, is significant evidence against the 
veteran's claim.  Shedden v. Principi, 381 F.3d 1163 (Fed. 
Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Rheumatic Fever and Heart Disease

At the veteran's November 1946 service discharge examination, 
blood pressure was measured as 120/66.  A chest x-ray was 
negative.  In a box designated for notation of all 
significant diseases, wounds, or injuries, the examiner wrote 
"[n]o history of malaria or syphilis."  In a box designated 
for remarks, special tests, or other defects is written the 
word "none."

The veteran has contended that he was diagnosed with 
rheumatic fever during service between the time of his 
November 6, 1946, service discharge examination and his 
December 14, 1946, separation from service.  His DD Form 214 
indicates that he returned to the United States from overseas 
on October 31, 1946.  The veteran has alleged that he was 
told he likely contracted rheumatic fever onboard the ship 
that transported him back from the pacific theater to the 
United States, and he has submitted documentation from the 
internet that that the post-exposure incubation period for 
rheumatic fever is usually about one to five weeks.

Private records of treatment from September 1984 to March 
1988 reflect regular treatment for diagnosed essential 
hypertension.

Private records of hospitalization indicate that the veteran 
had an anterior wall myocardial infarction in July 1997.  
Medical history in the report of hospitalization includes a 
past medical history of rheumatic fever at the time he was 
discharged from the Army.  He was noted by history to have 
made a full recovery from the rheumatic fever and to have 
been told that he did not have any heart damage at the time.  
A cardiac catheterization was performed in July 1997, showing 
ejection fraction of 45 percent and a 90 percent proximal 
left anterior descending obstruction with an 80 percent ramus 
intermedius vessel obstruction.  Later that month, he 
underwent coronary bypass surgery.  A July 1998 private 
cardiology follow-up report includes an impression of the 
veteran doing very well at one year status post coronary 
artery bypass surgery.  He was noted to have coronary artery 
disease, status post anterior myocardial infarction in July 
1997 and status post coronary bypass surgery in July 1997.  
He was also noted to have hypertension. 

Private treatment in June 2000 indicates that the veteran had 
stable hypertension.

VA records of treatment June 2000 forward reflect treatment 
from ongoing hypertension and coronary artery disease.  

A January 2007 record of VA treatment includes a history of 
rheumatic fever when young.  An October 2007 record of VA 
treatment includes in the section pertaining to a list of 
problems an interim history a notation of "rheumatic fever 
when young-no problems."  

There is no diagnosis, contention, or other indication of 
arteriosclerosis or hypertension within one year of active 
service.  Accordingly, a presumption of service connection 
for these conditions is not warranted pursuant to the 
provisions of 38 C.F.R. §§ 3.307 and 3.309(a).

As noted above, the veteran contends that he had rheumatic 
fever during the end of his period of active service, which 
became manifest after his service discharge examination.  The 
medical history in a July 1997 private record of 
hospitalization for purposes of treatment of a myocardial 
infarction states that the veteran had rheumatic fever at the 
time he was discharged from the Army.  The Board finds this 
to be persuasive evidence in support of the veteran's 
contention that he had rheumatic fever at discharge from 
service, because the history was provided in the context of 
treatment of a life-threatening illness, years prior to 
filing a claim with VA for compensation benefits.  It is 
unlikely the veteran would fabricate such a history under 
these conditions.  

However, there is no indication that the veteran has had any 
complications of rheumatic fever, such as rheumatic heart 
disease.  Medical histories provided by the veteran indicate 
to the contrary.  In the history provided in the July 1997 
report of hospitalization for myocardial infarction, it is 
written in the past medical history section of the report 
that the veteran made a full recovery from his in-service 
rheumatic fever and was told that he did not have any heart 
damage at the time of the rheumatic fever.   VA records of 
treatment also contain no indication that the veteran's 
history of rheumatic fever resulted in any known residuals.  
June 2004, January 2007 and October 2007 records of VA 
treatment contain a notation of "rheumatic fever when 
young."  A later October 2007 record of VA treatment 
contains the notation "rheumatic fever when young-no 
problems."   

The fact that there is no indication of heart disease 
secondary to in-service rheumatic fever in the context of 
over 10 years of treatment for heart disease and residuals of 
a myocardial infarction is significant evidence against the 
veteran's claim.  Further, the lack of treatment for 
essential hypertension until the 1980s, over 30 years after 
his discharge from service, or for coronary artery disease or 
atherosclerotic heart disease until the 1990s, over 40 years 
after the veteran's discharge from service, is also 
significant evidence against the claim.  That there is no 
competent medical diagnosis of rheumatic heart disease or 
residuals of rheumatic fever is additional significant 
evidence against the claim.  There is no competent medical 
evidence diagnosing residuals of rheumatic fever or of 
rheumatic heart disease, or indicating that any aspect of his 
cardiovascular disease (atherosclerotic heart disease, 
coronary artery disease, or hypertension) is related to 
service or his history of rheumatic fever.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
heart disease (including atherosclerotic heart disease, 
coronary artery disease, and hypertension) and against the 
claim for service connection for residuals of rheumatic 
fever.  Accordingly, entitlement to service connection is not 
warranted for heart disease (including atherosclerotic heart 
disease, coronary artery disease, and hypertension) or for 
residuals of rheumatic fever.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for heart disease 
(including atherosclerotic heart disease, coronary artery 
disease, and hypertension) is denied.

Entitlement to service connection for residuals of rheumatic 
fever is denied.

Entitlement to service connection for a vision disorder, 
including photophobia, claimed as due to radiation exposure 
in the area of Hiroshima and Nagasaki, is denied.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


